HEDRICK, Judge.
The present case is indistinguishable from Tridyn Industries, Inc. v. American Mutual Insurance Company, 296 N.C. 486, 251 S.E. 2d 443 (1979), where our Supreme Court declared that an appeal from an order granting partial summary judgment on the issue of liability, reserving for trial the issue of damages, is interlocutory and must be dismissed. Justice Exum, writing for a unanimous Court, noted that Rule 56(c) of the Rules of Civil Procedure, which authorizes a summary judgment on the issue of *202liability alone, specifically provides that such a judgment is “interlocutory in character.” “This case should be reviewed, if at all, in its entirety and not piecemeal.” Tridyn Industries, Inc. v. American Mutual Insurance Company, supra, at 494, 251 S.E. 2d at 449.
Dismissed.
Judges Vaughn and Arnold concur.